


Exhibit 10.3


CHANGE ORDER FORM
Permanent Restroom Trailers and Installation of Tie-In for GTG Fuel Gas
Interconnect


PROJECT NAME:  Sabine Pass LNG Stage 2 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: December 20, 2012
CHANGE ORDER NUMBER: CO-00018


DATE OF CHANGE ORDER: May 21, 2015
 




--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows:


1.
Parties agree Bechtel will require vendors to use Mobil brand oil for compressor
oil flushing and first fill.



2.
Parties agree Bechtel will perform the engineering and procurement needed for a
tie-in to isolation block valves into the GTG Fuel Gas supply to Stage 1&2/Regas
pipelines. The tie-in will be made downstream of the existing control valves
PV-31018 A&B and upstream of Fuel Gas knockout drum V-120. Piping from the tie
point is to be routed south underneath pipe way south of V-120 where the
isolation valves are to be located. A platform is to be added to provide access
to the isolation valves.



3.
Exhibit A depicts the layout of the above-referenced GTG tie-ins.



4.
Parties agree Bechtel will source three (3) Fuel Gas Valves, Woodward model
#99008-1548 to support the existing Regas Operations GTG maintenance overhaul
work. This Change Order includes the procurement, shipping, engineering and
procurement of these items.



5.
Parties agree Bechtel will pour slabs (without piles) and provide electrical and
potable water service connections for four (4) restroom trailers (P1-P4).
Specifically, the details include:



a.
Bechtel will provide 120 volt power and terminate in Junction Boxes in
“unclassified” area near the pipe rack location. Electrical power will be routed
in existing cable tray on an existing pipe rack.



b.
Each trailer will be provided with one source of 120V (20 amp) for lighting and
HVAC per Ameri-Can Engineering.



c.
Bechtel will provide slabs without piles to support the toilet trailers for each
of the 4 locations. No soil improvement will be carried out.



d.
Water will be potable quality. Bechtel to provide potable water with RPZD
(Reduced Pressure Zone Device).



e.
No winterization will be provided but each will have low point drains.



f.
Potable water line and electrical 110V cable will be terminated in an
“unclassified” area near or adjacent to the Liquefaction pipe rack. SPL will
provide the interconnection utilities from Bechtel’s tie-in location to each
restroom trailer facility.



6.
Parties agree Bechtel will modify the current design to ensure the
Regasification Area fire and gas system is separated from the Liquefaction Area
control and that the Operators Work Station is separated from the Stage 3
workstation. Additionally, the operation interface of the fire and gas system
will require enhancements. Additional details include:



a.
The addition of one (1) S3 Work Station and one (1) EQP Controller with
associated fiber optic serial converter and EDIO module for interface with
Regasification EQP for Fire Water Pump Start signals to be dedicated to the
Liquefaction Stages 1 & 2 with provisions to incorporate future Stage 3.

b.
Addition of three (3) Modbus gateway converters to be installed in the three (3)
existing Stage 2 EQP panels located in the substations.





--------------------------------------------------------------------------------






c.
Addition of one (1) Modbus gateway converters to be installed in the existing
Stage 2 EQP panels located in the Control Room.



d.
Addition of three (3) fiber optic serial converters to be located in the Control
Building.



e.
All interface wiring/cabling including fiber optics and jumpers for the above
items. The fiber cable used for this change will eliminate or reduce the 20%
spare fiber optics capacity required by the specifications. This specification
deviation has been agreed to by SPL.



f.
Changes to the system configuration so that the graphics and alarms can be
accessed from HMI in other areas.



g.
Exhibit B details this scope of Work.





7.
Parties agree Bechtel will install a 3” x 2” reducer just before it ties in with
36”-24RP-14475-134-N to reduce the flow of propane and minimize the impact to
the adjacent property if a spill occurred. This work is detailed in Exhibit C.



8.
Parties agree that Milestones 42.01 and 51.01 of Schedule C-1 will be amended
and replaced with the following description to conform with the requirements of
Article 11.1.A of the Agreement:



a.
Milestone 42.01 - “Subproject 3 - Deliver 120 Day Notice for RFSU to Cheniere.”

b.
Milestone 51.01 - “Subproject 4 - Deliver 120 Day Notice for RFSU to Cheniere.”



9.
The overall cost breakdown for this Change Order is detailed in Exhibit D.



10.
Schedule C-1 (Milestone Payment Schedule) of Attachment C of the Agreement will
be amended by including the milestone(s) listed in Exhibit E of this Change
Order.




--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
3,769,000,000


Net change by previously authorized Change Orders (#0001-00017)
$
25,308,381


The Contract Price prior to this Change Order was
$
3,794,308,381


The Contract Price will be increased by this Change Order in the amount of
$
1,078,633


The new Contract Price including this Change Order will be
$
3,795,387,014





Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): No impact to Project Schedule.




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule: Yes. See Exhibits D and E.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:




--------------------------------------------------------------------------------




[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: /s/ JJ Contractor /s/ EL Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.




/s/ Ed Lehotsky
 
/s/ JT Jackson
Owner
 
Contractor
Ed Lehotsky
 
JT Jackson
Name
 
Name
VP LNG Projects
 
Sr. Vice President
Title
 
Title
June 30, 2015
 
May 27, 2015
Date of Signing
 
Date of Signing





